11-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1A, 1B, and 1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated as discussed in the last paragraph on page 3 of the specification.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 1, 11, and 12, the phrase "’first in first out’ type”" respectively in lines 5, 9, and 4 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 1, 11, and 12 each state that “Uinit is a k-uplet containing k zeros” and that “U is a k-uplet containing k elements”, however the term “k-uplet” is not a term that would be understood by one of ordinary skill in the art and the word “uplet” does not appear to be an English language term as it is not found in commonly available dictionaries.  While the applicant may acts as his or her own lexicographer to specifically define a term, the specification does not further define the term and as such the scope of the term is impossible to ascertain.
  	It appears that the term may be the result of a translation error or of a failure to translate the term from the French of the foreign priority application.  A machine translation of the claims in a European Application within the same patent family as the present application translates the French language term “k-uplet” as “k-tuple”.  The word “tuple” is an English language term described by Wikipedia as “a finite ordered list (sequence) of elements” and further states that “An n-tuple is a sequence (or ordered list) of n elements, where n is a non-negative integer” which would appear to make sense in the context of the claims of the present application.
Allowable Subject Matter
Claims 1, 11, and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MARK A DEUBLE/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        ,